                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 RACHELLE ANTCLIFF, as Personal               )
 Representative of the Estate of Gary         )
 Steven Antcliff, Deceased,                   )
                                              )
                     Plaintiff,               )
                                              )   Case No. 18-CV-1776-NJR-GCS
 vs.                                          )
                                              )
 CUSTOM BLENDING AND                          )
 PACKAGING OF ST. LOUIS, LLC,                 )
 STREBOR SPECIALTIES, LLC, and                )
 DALE HORNE,                                  )
                                              )
                      Defendants.             )

                        MEMORANDUM AND ORDER

ROSENSTENGEL, District Judge:

       This matter is before the Court on a Motion to Remand filed by Plaintiff Rachelle

Antcliff (Doc. 15). For the reasons set forth below, the Court grants motion.

                       FACTUAL AND PROCEDURAL BACKGROUND

       Ms. Antcliff filed this action on August 27, 2018, in the Circuit Court for the

Twentieth Judicial Circuit, St. Clair County, Illinois, as Personal Representative of the

estate of her husband, Gary Antcliff (Doc. 2, Ex. 1). The Complaint sets forth survival

actions and claims of wrongful death and strict liability against Custom Blending and

Packaging of St. Louis, LLC (“Custom”), Strebor Specialties, LLC (“Strebor”), and Dale

Horne. Id.




                                        Page 1 of 7
          Custom was a limited liability company that dissolved in December 2016 (Doc. 2).

Its sole member was Dale Horne. Id. Prior to its dissolution, Custom manufactured Aldon

S-B-S Sealer, an allegedly defective and unreasonably dangerous product that caused Mr.

Antcliff’s death in August 2016 (Doc. 2, Ex. 1). Around that same time, Strebor and

Custom entered into an Asset Purchase Agreement, in which Strebor agreed to purchase

Custom’s assets (Doc. 2). Ms. Antcliff alleges Strebor is liable to Mr. Antcliff’s estate as

Custom’s corporate successor. Id.

          Defendants filed a Notice of Removal in this Court on September 28, 2018, alleging

the Court has diversity jurisdiction over this case pursuant to 28 U.S.C. § 1332 (Doc. 2).

Diversity jurisdiction exists when there is complete diversity amongst the parties and the

amount in controversy exceeds $75,000, exclusive of interests and costs. 28 U.S.C. § 1332.

The basic rationale of diversity jurisdiction is to open the federal courts’ doors to out-of-

state parties who might suffer from local prejudice. Hertz Corp. v. Friend, 559 U.S. 77, 85

(2010).

          When a defendant removes a case to federal court solely based on diversity

jurisdiction, it must clear the additional hurdle set forth in 28 U.S.C. § 1441(b)(3), known

as the “forum defendant rule.” Morris v. Nuzzo, 718 F.3d 660, 664-65 (7th Cir. 2013). The

forum defendant rule provides that a civil action, otherwise removable based solely on

diversity jurisdiction, may not be removed if any of the “properly joined and served”

defendants is a citizen of the state in which the action was brought. 28 U.S.C. 1441(b)(2).

“The forum defendant rule is designed to preserve the plaintiff’s choice of forum, under

circumstances where it is arguably less urgent to provide a federal forum to prevent

                                          Page 2 of 7
prejudice against an out-of-state party.” Morris, 718 F.3d at 665 (internal citations and

quotations omitted).

       Here, the parties do not dispute that the jurisdictional prerequisites of 28 U.S.C.

§ 1332 are met. Ms. Antcliff also does not contest that she stands to recover more than

$75,000, exclusive of interests and costs. Additionally, complete diversity exists because:

Mr. Antcliff was a citizen of Indiana, so Ms. Antcliff is deemed to be a citizen of Indiana

for diversity purposes, as the representative of his estate, 28 U.S.C. § 1332(c)(2); Custom

was a citizen of Georgia, because Mr. Horne is a citizen of Georgia; and Strebor is a citizen

of Illinois because its members, Otto Roberts, Sr., and Otto Roberts, Jr., are both citizens

of Illinois, Wise v. Wachovia Securities, LLC, 450 F.3d 265, 267 (7th Cir. 2006) (For purposes

of diversity, the citizenship of a limited liability company is the citizenship of each of its

members).

       Because this case was removed here on the basis of diversity jurisdiction alone, the

defendants must overcome the additional hurdle of the forum defendant rule. Ms.

Antcliff’s Motion to Remand argues they cannot, because Strebor is a citizen of Illinois,

and this case was removed to an Illinois district court. Defendants, on the other hand,

argue Strebor was fraudulently joined as a defendant, so its Illinois citizenship should be

ignored for purposes of establishing jurisdiction.

                                         DISCUSSION

       “To establish fraudulent joinder, a removing defendant must show that, after

resolving all issues of fact and law in favor of the plaintiff, the plaintiff cannot establish a

cause of action against the in-state defendant.” Morris, 718 F.3d at 666 (internal citations,

                                          Page 3 of 7
quotations, and alterations omitted). If the removing defendant meets this “heavy

burden,” the Court may ignore the citizenship of the in-state defendant, assume

jurisdiction, and dismiss the in-state defendant to retain jurisdiction. Id.

       It is unclear whether the fraudulent joinder doctrine applies to cases like this one,

where a defendant’s presence implicates the forum defendant rule but does not destroy

complete diversity. The Seventh Circuit was presented with this same question in Morris

v. Nuzzo, but ultimately refused to provide a definitive answer. 718 F.3d 660 (7th Cir.

2013). Nonetheless, Morris contains useful commentary and is the starting point of this

analysis. In Morris, the Seventh Circuit explained,

       The fraudulent joinder doctrine is designed to strike a reasonable balance
       between competing policy interests. At one end of the scale is the plaintiff’s
       right to select the forum and the defendants, as well as the general interest
       in confining federal jurisdiction to its appropriate limits. At the other end
       of the scale is the defendant’s statutory right of removal, and associated
       interest in guarding the removal right against abusive pleading practices.

Id. at 668 (internal quotations and citations omitted). The Court noted that when an out-

of-state defendant’s right of removal is destroyed by a diverse in-state co-defendant,

there is no reason to presume bias on behalf of the local courts. Id. at 668-69. This is

because the case can only proceed in one of two ways: (1) the in-state defendant remains

in the case and any bias runs against the out-of-state plaintiff; or (2) the in-state defendant

is dismissed from the case, and there is no in-state party the local court can favor. Id.

       The Court also pointed out, however, that the right of removal is not limited to

cases involving a possible risk of local bias. Id. at 669. “An out-of-state defendant may




                                          Page 4 of 7
remove regardless of whether a suit has been brought in the plaintiff’s home state so long

as there is complete diversity and no resident co-defendants.” Id.

       In the end, the Seventh Circuit stated, “Despite the logical inconsistency, we are

reluctant to expand the fraudulent joinder doctrine absent a better understanding of the

need to do so. Such a move would be in tension with long-established precedent that the

removal statutes are to be strictly construed to preserve the limited jurisdiction of federal

courts.” Id. at 670.

       Following Morris, a district court in the Northern District of Illinois crafted a

balancing test to determine whether to apply the fraudulent joinder doctrine in cases like

the one here. Strebor urges this Court to follow suit. In Bahalim v. Ferring Pharmaceuticals,

Inc., the district court evaluated the competing policy interests articulated in Morris,

including deference to the plaintiff’s forum choice, the defendant’s right to removal, and

safeguarding against abusive pleading tactics. 2017 WL 118418 (N.D. Ill. Aug. 25, 2017).

The Bahalim court gave less deference to the plaintiffs’ forum choice because neither was

a citizen of the forum. Id. at *3. It also noted that applying the fraudulent joinder rule

would curb abusive pleading practices. Id. at *4. Finally, the court noted that removal

under 28 U.S.C. § 1441 refers to “properly joined” defendants, and fraudulently joined

forum defendants are not proper parties. Id. at *3.

       Even if this Court applied a similar balancing test, the doubts toward removal

favor remand. The facts of Morris are not meaningfully different from the case here. Like

Ms. Antcliff, the plaintiff in Morris was an out-of-state plaintiff. But unlike Bahalim, the

Seventh Circuit did not find this persuasive enough to apply the fraudulent joinder

                                         Page 5 of 7
doctrine. The Seventh Circuit noted that fraudulent joinder “appears to be an

exceptionally rare abusive pleading tactic.” Morris, 718 F.3d at 670. It also explained that

the “properly joined and served” provision of 28 U.S.C. § 1441 already guards against a

party wrongfully triggering the forum defendant rule. Id. at n.3. “The rule provides at

least a modicum of protection against the insertion of a ‘straw-man’ resident defendant

whose presence blocks removal but against whom the plaintiff does not intend to

proceed.” Id. The Seventh Circuit also explained that, absent a threat of local bias to the

out-of-state defendant, “federal courts have a diminished interest in protecting the

removal right against abusive pleading tactics deigned to trigger the forum defendant

rule.” Id. at 669.

       With these factors in mind, the Seventh Circuit in Morris determined it required a

“better understanding” of the need to expand the fraudulent joinder doctrine before

rendering a decision on the matter. Id. at 670. Because there are no more additional factors

here than before the Seventh Circuit in Morris, this Court also finds it appropriate to

refrain from expanding the fraudulent joinder doctrine. As reiterated in Morris, the

Seventh Circuit consistently cautions district courts to narrowly construe removal

statutes and resolve any doubts regarding removal in favor of the plaintiff’s chosen forum

in state court. Id. at 668. “Further, [expanding the fraudulent joinder doctrine] might well

substantially increase the number of removal petitions filed in federal court, which would

stall the administration of justice at both the state and federal levels as district courts

engage in what can often be complex acts of prediction regarding the viability of a



                                        Page 6 of 7
plaintiff’s state law claims. In short, the costs of expanding the doctrine could far

outweigh the benefits . . .” Id. at 671.

                                           CONCLUSION

        For these reasons, the Court GRANTS Plaintiff Rachelle Antcliff’s Motion to

Remand (Doc. 15) and REMANDS this action to the Circuit Court for St. Clair County,

Illinois.


        IT IS SO ORDERED.

        DATED: January 22, 2019


                                                     ____________________________
                                                     NANCY J. ROSENSTENGEL
                                                     United States District Judge




                                            Page 7 of 7
